Fii.§@

UCT 2 3 2013
UNITED STATEs DISTRICT CoURT c‘f,'§f't§ ,‘,’o',sih‘l"n‘,';‘t’f,c‘; 
FOR THE DISTRICT OF COLUMBIA

Trevor Frank Scott, )
)

Petitioner, )

)

v. ) Civil Action No. 

)

)

Parole Commission, )
)

Respondent. )

MEMORANDUM OPINION

Petitioner, a District of Columbia Jail inmate proceeding pro se, has submitted a form
application for a writ of habeas corpus under 28 U.S.C. § 2241 and an application to proceed in
forma pauperis. For the following reasons, the Court will grant the application to proceed in
forma pauperis and will dismiss this action without prejudice.

Rule l(b) of the Rules Governing Section 2254 Cases permits the Court to "apply these
rules to a habeas corpus petition [under § 2241]," and Rule 12 makes the Federal Rules of Civil
Procedure applicable to habeas petitions "to the extent that they are not inconsistent with any
statutory provisions or these rules." Unlike the minimal pleading requirements of Fed. R. Civ. P.
S(a), "Rule Z(c) of the Rules Governing Habeas Corpus Cases requires a more detailed
statement. The habeas rule instructs the petitioner to ‘specify all the grounds for relief available
to [him]’ and to ‘state the facts supporting each ground.’ " Mayle v. Felz'x, 545 U.S. 644, 649
(2005). This "demand that habeas petitioners plead with particularity is to assist the district court
in determining whether the State should be ordered to ‘show cause why the writ should not be

granted’ " or to summarily dismiss the petition. Id. at 656 (quoting 28 U.S.C. § 2243). The

demand is necessary also because the government, in responding to a show cause order, "must
‘address the allegations in the petition.’ " Id. (quoting Gov’g Rule 5(b)).

Petitioner has included without explanation page 4 of a "Parole Forrn D-l," generated by
the paroling authority, see Pet. at 2, and has stated as his ground for relief "Due Process
Violation." Id. at 7. His supporting facts consist of a few illegible words and a request for
"immediate release and no further supervision." Id. The instant petition simply fails to comply
with the habeas pleading rules, and it does not otherwise provide a basis for habeas relief. See
Mayle, 545 U.S. at 655 ("Notice pleading is not sufficient, for the petition is expected to state
facts that point to a real possibility of constitutional error.") (quoting Advisory Comm. Note on
Habeas Corpus Rule 4) (internal bracket and quotation marks omitted). lt therefore will be
dismissed. A separate Order accompanies this Memorandum Opinion.